Superior Court of California US POSTAGE AND FEES PAID

301 BICENTENNIAL CIR FIRST-CLASS
COUNTY OF SACRAMENTO Jun 25 2020
SACRAMENTO CA 95826-2701 USPS CERTIFIED MAIL Mailed from ZIP 95826

2 oz First-Class Mail Letter

BK
CID: 23210 "
071500534813

9414 8106 9994 5051 3132 02

POLICE LIVES MATTER

Agent: PARACORP INCORPORATED
2804 GATEWAY OAKS DR STE 100
SACRAMENTO CA 95833-4346

Mag [LU get vag hyefenfgagd LL eae lege fee fey

 

 

 
Yom iit ie 2 ITEPOE AHH She ORRHREN 1-1 Filed 0

to Go to Small Claims Court

   

Notice to the person being sued:

* You are the defendant if your name is listed in (2) on page 2 of this form.
The person suing you is the plaintiff, listed in (4) on page 2.

You and the plaintiff must go to court on the trial date listed below. If you
do not go to court, you may lose the case.

° If you lose, the court can order that your wages, money, or property be
taken to pay this claim.

Bring witnesses, receipts, and any evidence you need to prove your case.

° Read this form and all pages attached to understand the claim against you
and to protect your rights.

Aviso al Demandado:

* Usted es el Demandado si su nombre figura en (2) de la pagina 2 de este
formulario. La persona que lo demanda es el Demandante, la que figura en
(1) de la pagina 2.

Usted y el Demandante tienen que presentarse en la corte en la fecha del
juicio indicada a continuacién. Si no se presenta, puede perder el caso,

e

Si pierde el caso la corte podria ordenar que le quiten de su sueldo, dinero u
otros bienes para pagar este reclamo.

° Lleve testigos, recibos y cualquier otra prueba que necesite para probar su caso.

 

bY! aap dc cate Fere Where form is filed.

ELECTRONICALLY
ENDORSED

Superior Court of California
County of Sacramento
Small Claims Division

Filed By: T. Williams-jordan
On: 03/05/2020 08:30 AM

 

Fill in court name and street address:

 

Superior Court of California
County of Sacramento
Small Claims Division
301 Bicentennial Circle
Sacramento, CA 95826-2701
(916) 875-7746

 

Clerk fills in case number when for is filed:

 

Case Number:

20SC01053

Case Name:
MARK AUSSIEKER Et Al vs. POLICE
LIVES MATTER

 

 

— DEFENDANT'S COPY —

* Lea este formulario y todas las paginas adjuntas para entender la demanda en su contra y para proteger sus derechos.

Order to Go to Court

The people in (1) and (2) must go to court: (Clerk fills out section below.)

 

Time
1:30 P.M.

Department
86

Name and address of court if different from above
301 Bicentennial Circle, Sacramento, CA 95826-2701

 

 

Trial }P Date

Date: 03/05/2020

 

Lloyd Connelly, Clerk, by

T. Smith , Deputy

 

 

 

Instructions for the person suing:

° You are the plaintiff. The person you are suing is the defendant.

Before you fill out this form, read form SC-100-INFO, Jnformation for the Plaintiff, to know your rights. Get

SC-100-INFO at any courthouse or county law library, or go to: www.courts.ca. gov/smallclaims/forms,

 

Fill out pages 2 and 3 of this form. Then make copies of all pages of this form. (Make one copy for each party named in
this case and an extra copy for yourself.) Take or mail the original and these copies to the court clerk’s office and pay
the filing fee. The clerk will write the date of your trial in the box above.

° You must have someone at least 18—not you or anyone else listed in this case—give each defendant a court-stamped
copy of all five pages of this form and any pages this form tells you to attach. There are special rules for “serving,” or
delivering, this form to public entities, associations, and some businesses. See forms SC-104, SC-104B and SC-1LO4C.

° Go to court on your trial date listed above. Bring witnesses, receipts, and any evidence you need to prove your case.

 

$C-100, Page 1 of 5
>

Judicial Council of California, www.courts.ca.gov
Revised January 1, 2017, Mandatory Form
Code of Civil Procedure, §§ 116.110 et seq.,
116.220(c), 116.340(g)

Plaintiff's Claim and ORDER
to Go to Small Claims Court

(Small Claims)

 
 

Plaintitt (list n&ASg:2:20-Cv-01458-KJM-CKD Document 1-1 Filed 0 RGnberage 3 Of 8
MARK AUSSIEKER Et Al vs. POLICE LIVES MATTER

 

 

 

 

208001053 |
(1) The plaintiff (the person, business, or public entity that is suing) is:
Name: AUSSIEKER, MARK Phone: _ E
Street: 8830 OLIVE RANCH LANE City: FAIR OAKS State: CA Zip: 95628 _
Mailing street: City: __ State: Zip: oe

 

(if different)
LI Check here if plaintiff listed above is doing business under a fictitious name. If so, attach form SC-103.

If more than one plaintiff, list next plaintiff here:

 

 

 

Name: AUSSIEKER, KIMBERLY Phone:

Street: 8830 OLIVE RANCH LANE City: FAIR OAKS” State: CA Zip: 95628

Mailing street: City: _ ___ State: Alp: _
(if different)

[1 Check here if more than two plaintiffs and attach form SC-100A.

C1 Check here if plaintiff listed above is doing business under a fictitious name. If so, attach form SC-103.

C1 Check here if any plaintiff is a “licensee” or “deferred deposit originator” (payday lender) under Financial
Code sections 22000 et seq.

(2) The defendant (the person, business, or public entity being sued) is:

 

 

 

 

Name: POLICE LIVES MATTER Phone:

DBA: AMERICANS FOR POLICE AND TROOPER SAFETY AKA: -

Street: 4640 ADMIRALTY WAY, SUITE 500 City: MARINA DEL RAY State: CA Zip: 90292 —_

Mailing street: City: __ State: Zip:
(if different)

C1 Check here if this defendant is on active military duty.

If more than one defendant, list next defendant here:

 

 

 

 

Name: PARACORP INCORPORATED, AS AGENT FOR SERVICE FOR POLICE LIVES MATTER Phone: ;

Street: 2804 GATEWAY OAKS DR #100 City: SACRAMENTO __— State: CA Zip: 95833 -

Mailing street: City: _ State: Zip: _
(if different)

LI Check here if your case is against more than two defendants and attach form SC-100A.
LI Check here if this defendant is on active military duty.

(3) The plaintiff claims the defendant owes $4,500.00 (Explain below):

a. Why does the defendant owe the plaintiff money?
Defendant called me with a "pre-recorded message" in violation of the 47 u.s.c. § 227(b)(1)(a)(iii). We are the subrscribers
for the cell phone line. The call was to solicit donations and not for emergency purposes. We did not give Def. consent to
call nor have they did not provide proof that they had permission to call. Thier website states they do all the.

 

 

 

When did this happen? (Date): 03/02/2020
b. Ifno specific date, give the time period: Date started: ___ Through:

How did you calculate the money owed to you? (Do not inelude court costs or fees for service.)

$500 for violating 47 u.s.c. § 227(b)(1)(a)(iii) seed 7 u.s.c. § 227(b)(3)(B) ,which can be tripled is the call was done
willfully or knowingly. ee4 7 u.s.c. § 227(b)(3)(C). This amount 3x per CA Civil Code 3294, See article www.pol.

 

 

M Check here if you need more space. Attach one sheet of paper or form MC-031 and write “SC-100, Item 3” at the top.

 

Reviecd domnaty ty 2017 Plaintiff's Claim and ORDER to Go to Small Claims Court Se 108) Payee
(Small Claims) >

 
 

Plaintit (list n@ASH-2:20-Cv-01458-KJIM-CKD Document 1-1 Filed O7d@URGnnRage 4 of 8
MARK AUSSIEKER Et Al vs. POLICE LIVES MATTER 20SC01053

 

 

You must ask the defendant (in person, in writing, or by phone) to pay you before you
sue. If your claim is for possession of property, you must ask the defendant to give you
the property. Have you done this?

Myes [CINo.  Ifno, explain why not:

 

 

(5) Why are you filing your claim at this courthouse?
This courthouse covers the area (check all that applies):

a. WI (1) Where the defendant lives or does business. (4) Where a contract (written or spoken) was made,
(2) Where the plaintiff's property was damaged. signed, performed, or broken by the defendant or
(3) Where the plaintiff was injured. where the defendant lived or did business when the

defendant made the contract.
b. O) Where the buyer or lessee signed the contract, lives now, or lived when the contract was made, if this claim,
is about an offer or contract for personal, family, or household goods, services, or loans. (Code Civ. Proc.,
§ 395(b).)
c. L] Where the buyer signed the contract, lives now, or lived when the contract was made, if this claim is about a
retail installment contract (like a credit card). (Civil Code, § 1512.10.)

d. CL) Where the buyer signed the contract, lives now, or lived when the contract was made, or where the vehicle is
permanently garaged, if this claim is about a vehicle finance sale. (Civil Code, § 2984.4.)

e. LJ Other (specify):

 

 

(6) List the zip code of the place checked in (5) above (ifyou know): 95628 |

 

(7) Is your claim about an attorney-client fee dispute? OlYes MNo
If yes, and if you have had arbitration, fill out form SC-101, attach it to this form and check here: UO

Are you suing a public entity? Ll Yes M No
If yes, you must file a written claim with the entity first. LC] A claim was filed on (date): __ ee
If the public entity denies your claim or does not answer within the time allowed by law, you can file this form.
Have you filed more than 12 other small claims within the last 12 months in California?
LlYes MNo If yes, the filing fee for this case will be higher.

Is your claim for more than $2,500? M yes LI No
If yes, I have not filed, and understand that I cannot file, more than two small claims cases for more than $2,500 in
California during this calendar year.

(11) | understand that by filing a claim in small claims court, | have no right to appeal this
claim.

I declare, under penalty of perjury under California State law, that the information above and on any attachments to this
form is true and correct.

 

 

 

 

Date: 03/05/2020 MARK AUSSIEKER » /s' MARK AUSSIEKER
Plaintiff types or prints name here Plaintiff signs here

Date: 03/05/2020 KIMBERLY AUSSIEKER —_ > /s! KIMBERLY AUSSIEKER
Second plaintiff types or prints name here Second plaintiff signs here

Requests for Accommodations

Assistive listening systems, computer-assisted real-time captioning, or sign language interpreter
services are available if you ask at least five days before the trial. Contact the clerk’s office for form
MC-410, Request for Accommodations by Persons with Disabilities and Response. (Civil Code, § 34.8.)

 

Riwised Janay, 2007 Plaintiff's Claim and ORDER to Go to Small Claims Court Ben (Gy Page sets
(Small Claims) >

 
2:20-cv-01458-KJM-CKD Document 1-1
Information for the Defendant (the person

Filed 07/20/20 Page 5,of 8
eing ded)

 

“Small claims court” is a special court where claims for
$10,000 or less are decided. Individuals, including “natural
person’ and sole proprietors, may claim up to $10,000.
Corporations, partnerships, public entities, and other businesses
are limited to claims of $5,000. (See below for exceptions.*) The
process is quick and cheap. The rules are simple and informal.
You are the defendant—the person being sued. The person who
is suing you is the plaintiff.

Do | need a lawyer? You may talk to a lawyer before or after
the case. But you may not have a lawyer represent you in court
(unless this is an appeal from a small claims case).

How do | get ready for court? You don't have to file any
papers before your trial, unless you think this is the wrong court
for your case. But bring to your trial any witnesses, receipts, and
evidence that supports your case. And read “Be Prepared for
Your Trial” at www.courts.ca.gov/smallclaims/prepare.

What if | need an accommodation? If you have a
disability or are hearing impaired, fill out form MC-410, Request
for Accommodations. Give the form to your court clerk or the
ADA/Access Coordinator.

What if | don’t speak English well? Ask the court clerk
as soon as possible if your court has a court-provided interpreter
available and how to request one. A court-provided interpreter
may not be available. Alternatively, you may bring an adult who is
not a witness or an attorney to interpret for you or ask the court
for a list of interpreters for hire.

Where can | get the court forms | need? Go to any
courthouse or your county law library, or print forms at:
www.courts.ca.gov/smallclaims/forms.

What happens at the trial? The judge will listen to both
sides. The judge may make a decision at your trial or mail the
decision to you later.

What if | lose the case? If you lose, you can appeal. You'll
have to pay a fee. (Plaintiffs cannot appeal their own claims.)

+ If you were at the trial, file form SC-140, Notice of Appeal. You
must file within 30 days after the clerk hands or mails you the
judge’s decision (judgment) on form SC-200 or form SC-130,
Notice of Entry of Judgment.

+ |f you were not at the trial, fill out and file form SC-135, Notice
of Motion to Vacate Judgment and Declaration, to ask the judge
to cancel the judgment (decision). If the judge does not give you
a new trial, you have 10 days to appeal the decision. File Form
SC-140.

For more information on appeals, see:
www.courts.ca.gov/smallclaims/appeals.

Do | have options?
Yes. If you are being sued, you can:

* Settle your case before the trial. If you and the

plaintiff agree on how to settle the case, the plaintiff must file
form CIV-110, Request for Dismissal, with the clerk. Ask the
Small Claims Advisor for help.

Prove this is the wrong court. Send a letter to the court
before your trial explaining why you think this is the wrong court.
Ask the court to dismiss the claim. You must serve (give) a copy
of your letter (by mail or in person) to all parties. (Your letter to
the court must say you have done so.)

Go to the trial and try to win your case. Bring
witnesses, receipts, and any evidence you need to prove your
case. To have the court order a wetness to go to the trial, fill out
form SC-107 (Small Claims Subpoena) and have it served on
the witness.

Sue the person who is suing you. If you have a claim
against the plaintiff, and the claim is appropriate for small claims
court as described on this form, you may file Defendant's Claim
(form SC-120) and bring the claim in this action. If your claim is
for more than allowed in small claims court, you may still file it in
small claims court if you give up the amount over the small
claims value amount, or you may file a claim for the full value of
the claim in the appropriate court. If your claim is for more than
allowed in small claims court and relates to the same contract,
transaction, matter, or event that is the subject of the plaintiffs
claim, you may file your claim in the appropriate court and file a
motion to transfer the plaintiff's 's claim to that court to resolve
both matters together. You can see a description of the amounts
allowed in the paragraph above titled “Small Claims Court.”

Agree with the Plaintiff's claim and pay the
money. Or, if you can’t pay the money now, go to your trial
and say you want to make payments.

Let the case “default.” If you don’t settle and do not go to
the trial (default), the judge may give the plaintiff what he or she
is asking for plus court costs. If this happens, the plaintiff can
legally take your money, wages, and property to pay the
judgment.

What if | need more time?
You can change the trial date if:

You cannot go to court on the scheduled date (you will have to
pay a fee to postpone the trial), or

* You did not get served (receive this order to go to court) at least

15 days before the trial (or 20 days if you live outside the
county), or

* You need more time to get an interpreter. One postponement is

allowed, and you will not have to pay a fee to delay the trial.

Ask the Small Claims Clerk about the rules and fees for
postponing a trial. Or fill out form SC-150 (or write a letter) and
mail it to the court and to all other people listed on your court
papers before the deadline. Enclose a check for your court fees,
unless a fee waiver was granted.

@

r

| __ Phone: (916) 875-7846

Need help?

Your county's Small Claims Advisor can help for free.

Small Claims Advisory Clinic |
301 Bicentennial Circle, Room 330

Sacramento, CA 95826
Hours: 8:00 a.m. to 4:30 p.m. |

 

Or go to www.courts.ca.gov/smaliclaims/advisor.

“Exceptions: Different limits apply in an action against a defendant who is a guarantor. (See Code Civ. Proc. § 116.220(c).)

 

Revised January 1, 2017

Plaintiff's Claim and ORDER to Go to Small Claims Court

(Small Claims)

SC-100, Page 4 of 5

=>

 
PifSehUSR HANS SPadrnaHeRud tial BetSaind eerranaaabs

 

La “Corte de reclamos menores” es una corte especial donde se
deciden casos por $10,000 o menos. Los individuos, o sea las
“personas fisicas” y los propietarios por cuenta propia, pueden
reclamar hasta $10,000. Las corporaciones, asociaciones, entidades
publicas y otras empresas solo pueden reclamar hasta $5,000. (Vea
abajo para las excepciones.*) El proceso es rapido y barato. Las reglas
son sencillas e informales. Usted es el Demandado—la persona que
se esta demandando. La persona que lo esta demandando es el
Demandante.

zNecesito un abogado? Puede hablar con un abogado antes o
después del caso. Pero no puede tener a un abogado que lo
represente ante la corte (a menos que Se trate de una apelacion de un
caso de reclamos menores).

éC6mo me preparo para ir a la corte? No tiene que presentar
ningunos papeles antes del juicio, a menos que piense que ésta es la
corte equivocada para su caso. Pero lleve al juicio cualquier testigos,
recibos y pruebas que apoyan su caso. Y lea “Esté preparado para su
juicio” en www.courts.ca.gov/reclamosmenores/preparese.

~Qué hago si necesito una adaptaci6n? Si tiene una discapacidad o
tiene impedimentos de audicion, Ilene el formulario MC-410, Request
for Accomodations. Entregue el formulario al secretario de la corte co al
Coordinador de Acceso/ADA de su corte.

Qué pasa si no hablo inglés bien? Preguntele al secretario de la
corte lo mas pronto posible si en el juzgado habra un intérprete
disponible y como solicitarlo. No siempre estan disponibles los
intérpretes de la corte. Otra opcién es llevar a un adulto que pueda
interpretar para usted siempre que esa persona no sea un testigo ni un
abogado. O puede pedir a la corte una lista de intérpretes particulares
disponibles para contratar.

éDénde puedo obtener los formularios de la corte que necesito?
Vaya a cualquier edificio de la corte, la biblioteca legal de su condado,
o imprima los formularios en www.courts.ca.gov/smallciaims/orms
(pagina esta en inglés).

éQué pasa en el juicio? El juez escuchara a ambas partes. El juez
puede tomar su decisién durante la audiencia 0 enviarsela por correo
después.

£Qué pasa si pierdo el caso? Si pierde, puede apelar. Tendra que
pagar una cuota. (El Demandante no puede apelar su propio reclamo)

* Si estuvo presente en el juicio, Ilene el formulario SC-140, Aviso de
apelacién (Notice of Appeal). Tiene que presentarlo dentro de 30
dias después de que el secretario le entregue o envie la decisi6n
(fallo) del juez en el formulario SC-200 o SC-130, Aviso de
publicacion del fallo (Notice of Entry of Judgment).

Si no estuvo en el juicio, llene y presente el formulario SC-135, Aviso
de peticién para anular el fallo y Declaracién para pedirle al juez que
anule el fallo (decisién). Si la corte no le otorga un nuevo juicio, tiene
10 dias para apelar la decision. Presente el formulario SC-140.

Para obtener mas informacion sobre las apelaciones, vea:
www.courts. ca.gov/reclamosmenores/apelaciones.

 

Tengo otras opciones? Si. Si lo estan demandando, puede:

Resolver su caso antes del juicio. Si usted y el Demandante se
ponen de acuerdo en como resolver el caso, el Demandante tiene
que presentar el formulario CIV-110, Solicitud de desestimacién
(Request for Dismissal) ante el secretario de la corte. Pidale al
Asesor de Reclamos Menores que lo ayude.

* Probar que es la corte equivocada. Envie una carta a la corte
antes del juicio explicando por qué cree que es la corte
equivocada. Pidale a la corte que despida el reclamo.Tiene que
entregar (dar) una copia de su carta (por correo 0 en persona) a
todas las partes. (Su carta a Ja corte tiene que decir que hizo la
entrega.)

: Iral juicio y tratar de ganar el caso. Lleve testigos, recibos y
cualquier prueba que necesite para probar su caso. Si desea que
la corte emita una orden de comparecencia para que los testigos
vayan al juicio, llene el formulario SC-107, Citatorio de reclamos
menores (Small Claims Subpoena) y entrégueselo legalmente al
testigo.

* Demandar a la persona que lo demand6. Si tiene un reclamo
contra el Demandante, y el reclamo se puede presentar en la
corte de reclamos menores, tal como se describe en este
formulario, puede presentar el formulario SC-120, Reclamo del
demandado (Defendant's Claim) y presentarlo en este mismo
caso. Si su reclamo excede el limite permitido en la corte de
reclamos menores, puede igualmente presentarlo en la corte de
reclamos menores si esta dispuesto a limitar su reclamo al
maximo permitido, o puede presentar un reclamo por el monto
total en la corte apropiada. Si su reclamo excede al limite
permitido en la corté de reclamos menores y esta relacionado con
el mismo contrato, transaccién, asunto o acontecimiento que el
reclamo del Demandante, puede presentar su reclamo en la corte
apropiada y presentar una mocion para transferir el reclamo del
Demandante a dicha corte, para poder resolver los dos reclamos
juntos. Puede ver una descripcién de los montos permitidos en el
parrafo anterior titulado “Corte de reclamos menores’.

« Aceptar el reclamo del Demandante y pagar el dinero. O, si no
puede pagar en ese momento, vaya al juicio y diga que quiere
hacer los pagos.

* Noiral juicio y aceptar el fallo por falta de comparecencia. Si
no llega a un acuerdo con el Demandante y no va al juicio (fallo
por falta de comparecencia), el juez le puede otorgar al
Demandante lo que esta reclamando mas los costos de la corte.
En ese caso, el Demandante legalmente puede tomar su dinero,
su sueldo o sus bienes para cobrar el fallo.

2 Qué hago si necesito mas tiempo? Puede cambiar la fecha del

juicio si:

* No puede ir a la corte en la fecha programada (tendra que pagar
una cuota para aplazar el juicio), 0

* No le entregaron los documentos legalmente (no recibio la orden
para ir ala corte) por lo menos 15 dias antes del juicio (6 20 dias
si vive fuera del condado), o

* Necesita mas tiempo para conseguir intérprete. (Se permite un
solo aplazamiento sin tener que pagar cuota para aplazar el
juicio).

Preguntele al secretario de reclamos menores sobre las reglas y las

cuotas para aplazar un juicio. O Ilene el formulario SC-150 (0 escriba

una carta) y envielo antes del plazo a la corte y a todas las otras

personas que figuran en sus papeles de la corte. Adjunte un cheque

para pagar los costos de la corte, a menos que le hayan dado una

exencion.

éNecesita ayuda? El Asesor de Reclamos Menores de su
condado le puede ayudar sin cargo.

 

[ Small Claims Advisory Clinic |
301 Bicentennial Circle, Room 330
Sacramento, CA 95826
| Phone: (916) 875-7846 Hours: 8:00 a.m. to 4:30 p.m. |

O visite www.courts.ca.gov/reclamosmenores/asesores.

* Excepciones: Existen diferentes limites en un reclamo contra un garante. (Vea el Codigo de Procedimiento Civil, seccidn 116.220 (c).)

 

January 1, 2017

Reclamo del Demandante y ORDEN

SC-100, Page 5 of 5

Para Ir ala Corte de Reclamos Menores
(Reclamos Menores)

 
Case 2:20-cv-01458-KJM-CKD Document 1-1 Filed 07/20/20 Page 7 of 8
YOUR SMALL CLAIMS CASE

Dear Litigant:

The hearing date has been set in your Small Claims case. Mediation services are available to assist Small
Claims litigants in reaching a settlement of their dispute, on the day of the court hearing. Each party must
be prepared to present any and all evidence that is relevant to the case. Thus, you must bring all
documents and witnesses you feel the court should consider in determining the matter.

The following guidelines may assist you in preparing for your court appearance:

 

EXHIBITS

ALL DOCUMENTS PRESENTED TO THE COURT AS EVIDENCE WILL BE DESTROYED.
You will need to bring copies of all documents you want the court to consider as evidence. Be sure
you have enough copies so that you can give one to the judge and one to each of the other parties. It
is a good idea to bring the original documents with you, in case the court wants to see them. KEEP
ALL ORIGINAL DOCUMENTS FOR YOURSELF. Organize copies of all writings you want the
court to review so that they are in date order and label each in numerical order. When you talk about
the exhibit during your hearing, refer to it by the number you have given it. When you are in the
courtroom, you should give the copies for the judge to the courtroom clerk, bailiff or court
attendant. Do not approach the judge unless you ask for permission to do so. If you have
subpoenaed documents, the court should already have copies of them.

WITNESSES

You are responsible for making arrangements for any witnesses to be at the court for the hearing.
You may need to subpoena them. All witnesses should be well prepared and should answer only the
questions asked of them. The judge may not allow them to discuss anything the court feels is not
important to your case.

CONDUCT

You must speak only to the judge and should not talk directly to the other party. Do not argue with
the judge and speak only when directed to do so. Dress appropriately and do not chew gum in the
courtroom.

IF YOU CANNOT MAKE YOUR COURT DATE

If you are unable to come to court on the date assigned to you, you must write to the court as soon
as you become aware of the problem. Your letter must include the case name, case number and date
and time for hearing. You must also clearly state the reason you will be unavailable. Please include
the appropriate filing fee or your request for postponement of your court hearing will not be
processed.

The court must receive your letter no less than 10 days before the scheduled hearing date. Your
request may be denied if it is untimely.

 

If you have any questions, you may contact:
Small Claims Advisory Clinic — (916) 875-7846 or
Small Claims Unit — (916) 875-7746

 
CascSacravrvetttossupai oto uA ual C laiinsAWed ti3A/EGodiaga 8 of 8

 

SMALL CLAIMS MEDIATION PROGRAM

Information for Plaintiffs and Defendants

@ WHAT Is MEDIATION?

Mediation is an alternative form of dispute resolution that can be very effective in helping Small
Claims litigants reach settlements to their disputes. In a mediation session, a mediator meets with
you and the other party and helps you gain a deeper understanding of your conflict and create your
own solution to the dispute. Mediation services are offered free of charge to Small Claims litigants.

@ WHy SHOULD I MEDIATE?

 

 

 

 

Advantages for: Plaintiffs Advantages for: Defendants
e Achieve a quicker solution to your e Protect your credit record
dispute e Develop a payment plan that fits
e Easier to collect money owed when within your budget
both parties agree to a settlement e Keep your case off the public record
through mediation | « YOU make your own decisions about
e YOU make your own decisions about the outcome of your case
the outcome of your case e Negotiate settlements in a less
e Negotiate settlements in a less adversarial setting
adversarial setting. e Avoid the stress of a formal court
e Avoid the stress of a formal court hearing
hearing |

 

 

@ WHO ARE THE MEDIATORS?

Mediators are provided by the Sacramento Superior Court Small Claims Mediation Program. They
are specially trained in conflict resolution and mediation. They do not take sides or act as advocates
for either party.

@® How DOoEs MEDIATION WoRK?

The mediation sessions will take place outside the courtroom on the day scheduled for your court
hearing. You do not need to make an appointment ahead of time to participate in mediation. The
mediator does not make any decisions about the outcome of the case, instead he or she helps you
and the other party clarify what issues are most important, and helps you identify various options for
resolving the case. If the case is resolved through mediation, you and the other party will sign a
document that outlines what both of you have agreed to do. If mediation does not resolve your case,
you will go back into a courtroom, and a judicial officer will hear your case.

 

For more information about the Small Claims Mediation Program, please call:
(916) 875-7843
